FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  
                Plaintiff-Appellee,
               v.                                 No. 10-30126
JORGE ORTIZ OLIVA, AKA Jorge                       D.C. No.
Cortez Almonte, AKA Jorge                      3:07-cr-00050-BR-1
Meras Barajas,
             Defendant-Appellant.
                                           

UNITED STATES OF AMERICA,                        No. 10-30134
                Plaintiff-Appellee,
               v.                                  D.C. No.
                                               3:07-cr-00050-BR-5
PABLO BARAJAS LOPEZ,
                                                    OPINION
             Defendant-Appellant.
                                           
         Appeal from the United States District Court
                  for the District of Oregon
          Anna J. Brown, District Judge, Presiding

                   Argued and Submitted
            November 18, 2011*—Portland, Oregon

                        Filed July 20, 2012




   *The panel unanimously concluded that United States v. Lopez, No. 10-
30134, was suitable for decision without oral argument. See Fed. R. App.
P. 34(a)(2).

                                 8367
8368               UNITED STATES v. OLIVA
       Before: Raymond C. Fisher, Richard A. Paez and
              Richard R. Clifton, Circuit Judges.

                  Opinion by Judge Fisher
8370                   UNITED STATES v. OLIVA




                             COUNSEL

Robert M. Stone (argued), Medford, Oregon, for appellant
Jorge Ortiz Oliva.

Marc Friedman, Eugene, Oregon, for appellant Pablo Barajas
Lopez.

Dwight C. Holton, United States Attorney, Kathleen Bickers
(argued), Assistant U.S. Attorney, Portland, Oregon, for the
appellee.


                              OPINION

FISHER, Circuit Judge:

   Title III of the Omnibus Crime Control and Safe Streets
Act of 1968, as amended, 18 U.S.C. §§ 2510-2522, governs
interception of wire, oral and electronic communications.
Jorge Ortiz Oliva appeals the district court’s denial of his
motion to suppress evidence obtained from a series of elec-
tronic surveillance orders authorizing interception of commu-
nications over cellular phones associated with him and his
alleged co-conspirators.1 Oliva contends these orders by their
terms authorized more than “standard” intercepts, permitting
more intrusive “roving” intercepts without meeting the statu-
  1
    Pablo Barajas Lopez joined Oliva’s suppression motion in the district
court and he joins Oliva’s appeal here. For the purposes of this opinion,
we analyze the motion as it pertains to Oliva. Our analysis and rulings as
to the standing issue and the merits, however, apply to both appellants.
                       UNITED STATES v. OLIVA                     8371
tory prerequisites of § 2518(11).2 Specifically, he contends
that the orders in essence authorized the government to trans-
form the cellular phones into roving electronic bugs through
use of sophisticated eavesdropping technology. We agree that
if the government seeks authorization for the use of new tech-
nology to convert cellular phones into “roving bugs,” it must
specifically request that authority, the court must scrutinize
the need for such surveillance and the authorization orders
must be clear and unambiguous. In this case, however, we
credit the district court’s finding that the orders were intended
only to authorize standard interception techniques and the
government did not do otherwise, and we therefore reject
Oliva’s argument. We also reject Oliva’s related argument
that the surveillance applications and orders failed to meet the
specification requirements of § 2518 to qualify even as stan-
dard intercepts. We therefore affirm the district court’s denial
of Oliva’s motion to suppress.

                         BACKGROUND

  In January 2006, the Drug Enforcement Agency began
investigating a drug trafficking conspiracy involving numer-
ous participants, including Oliva and Lopez. In August 2006,
and over the course of the next 10 months, the government
obtained a series of 30-day electronic surveillance orders that
authorized the monitoring of 23 cellular phones used by 10
persons, nine of whom, including Oliva and Lopez, ultimately
became defendants in the underlying criminal proceeding.

  In February 2007, the government indicted Oliva, Lopez
and multiple alleged co-conspirators for their participation in
a drug trafficking conspiracy involving the distribution of
methamphetamine, cocaine and marijuana. A jury convicted
Oliva and Lopez of all drug counts in October 2009. They
have raised various issues on appeal, but here we deal only
  2
   All citations to §§ 2510 and 2518 will refer to 18 U.S.C. §§ 2510 and
2518 respectively, unless otherwise noted.
8372                   UNITED STATES v. OLIVA
with Oliva’s appeal of the district court’s denial of his pretrial
motion to suppress evidence obtained from the surveillance
orders.3

   Specifically, Oliva argues that the surveillance orders
improperly authorized roving intercepts and failed to meet the
statutory specification requirements, and were thus facially
invalid. He raises questions about interception of communica-
tions over cellular phones, whose technology differs from
conventional land line phones.

                           DISCUSSION

                            I.   STANDING

   As a preliminary matter, we reject the government’s con-
tention that Oliva lacks standing to challenge the interceptions
because he has neither admitted that the voices in the conver-
sations intercepted were his nor asserted that any of the inter-
cepts took place on his premises. We review a defendant’s
standing under § 2518 de novo. See Vaughn v. Bay Envtl.
Mgmt., Inc., 567 F.3d 1021, 1024 (9th Cir. 2009) (holding
that questions of statutory standing are reviewed de novo).

   [1] Under federal law, any “aggrieved person” has stand-
ing to bring a motion to suppress the contents of intercepted
wire or oral communications or evidence derived therefrom.
§ 2518(10)(a). An “aggrieved person” means a person “who
was a party to any intercepted wire, oral, or electronic com-
munication or a person against whom the interception was
directed.” § 2510(11) (emphasis added); see Alderman v.
United States, 394 U.S. 165, 173 (1969) (“In order to qualify
as a person aggrieved by an unlawful search and seizure one
must [be] . . . one against whom the search was directed.”
(quoting Jones v. United States, 362 U.S. 257, 261 (1960))
  3
    We address Oliva’s and Lopez’s remaining challenges to their convic-
tions and sentences in a concurrently filed memorandum disposition.
                    UNITED STATES v. OLIVA                 8373
(internal quotation marks omitted)); see also In re Flanagan,
533 F. Supp. 957, 960 (E.D.N.Y. 1982) (“In the context of
wiretapping, the rule has crystalized that the only persons
with standing to suppress the fruits of an illegal wiretap are
parties at whom the wiretaps were directed, parties to the call
that was intercepted, or parties owning the premises where the
conversations were intercepted.”), aff’d in relevant part, In re
Grand Jury Subpoena of Flanagan, 691 F.2d 116, 118 n.2 (2d
Cir. 1982). A person named in a surveillance order as the sub-
ject of the surveillance thus has standing to challenge the war-
rant’s sufficiency. See 2 James Carr & Patricia L. Bellia, The
Law of Electronic Surveillance § 6:16 (2012) (“As a general
rule, courts limit standing to those individuals whose personal
privacy has been breached. No standing exists unless the indi-
vidual shows either a possessory interest in the site, he was
overheard or named in the order, or had a reasonable expecta-
tion of privacy that was breached.” (emphasis added)).

   [2] Oliva was one of the individuals against whom the
interceptions were directed. The affidavits in support of the
surveillance orders included descriptions of Oliva as a suspect
and investigators’ statements certifying their beliefs that he
was using the individual cellular phones at issue. Oliva was
specifically named as a “subject” of the investigation, and his
conversations were the target of the surveillance. We there-
fore hold that Oliva has standing.

II.   SUFFICIENCY OF THE ELECTRONIC SURVEILLANCE ORDERS

   We turn to the language of the surveillance orders at issue.
As we shall explain, we agree with Oliva that certain termi-
nology in the orders is problematical in the context of cellular
phones. Nonetheless, we disagree that the orders must be con-
strued as having authorized improper roving bugs, requiring
suppression of the intercepted evidence. We also reject
Oliva’s argument that the orders were facially invalid for fail-
ure to meet the statutory specification requirements.
8374                     UNITED STATES v. OLIVA
  A.     Standard and Roving Intercepts

   [3] Federally authorized interception of wire, oral and elec-
tronic communications is governed by Title III of the Omni-
bus Crime Control and Safe Streets Act of 1968. Title III “ties
wiretap authority to specific communications facilities or
locations.” United States v. Hermanek, 289 F.3d 1076, 1086
(9th Cir. 2002). To obtain authorization for what is commonly
known as a “standard” intercept, the statute requires the gov-
ernment to include in its application, as relevant here, “a par-
ticular description of the nature and location of the facilities
from which or the place where the communication is to be
intercepted.” § 2518(1)(b)(ii). The court must “determine[ ]
on the basis of the facts submitted by the applicant that . . .
(d) . . . there is probable cause for belief that the facilities
from which, or the place where, the wire, oral, or electronic
communications are to be intercepted are being used, or are
about to be used, in connection with the commission of such
offense, or are leased to, listed in the name of, or commonly
used by such person.” § 2518(3)(d). The court’s order in turn
must specify “the nature and location of the communications
facilities as to which, or the place where, authority to intercept
is granted.” § 2518(4)(b).4

  [4] When the government cannot meet the specification
requirements of § 2518(1)(b)(ii) and (3)(d), it may still obtain
authorization for a different type of intercept — known as a
“roving” intercept — if it can satisfy enhanced authorization
  4
    The statute has been understood to apply to both land line phones and
cellular phones. Although the “nature and location” of a cellular phone
cannot be described in the same way as that of a land line phone, a cellular
phone is itself a “facilit[y]” that can be sufficiently identified by such fea-
tures as its telephone number, electronic serial number (ESN) or interna-
tional mobile subscriber identity number (IMSI). See United States v.
Goodwin, 141 F.3d 394, 403 (2d Cir. 1997) (holding that the govern-
ment’s affidavits met the requirements of § 2518 because they “clearly
identified the facilities to be tapped by their telephone numbers and by
their electronic serial numbers”).
                      UNITED STATES v. OLIVA                     8375
requirements. See § 2518(11). There are two distinct types of
roving intercepts.

   The first type is a “roving bug,” used to intercept oral com-
munications. See § 2510(2) (defining “oral communication”).
To justify a roving bug, the government must set forth a “full
and complete statement as to why . . . specification is not
practical,” and it must identify “the person committing the
offense and whose communications are to be intercepted.”
§ 2518(11)(a)(ii). A roving bug permits “interception of [a
subject’s] conversations at locations that were ‘not practical’
to specify” in the applications and orders. United States v.
Tomero, 462 F. Supp. 2d 565, 567 (S.D.N.Y. 2006).

   The second type is a “roving wiretap,” used to intercept
wire communications. See § 2510(1) (defining “wire commu-
nication”). For a roving wiretap, the government must not
only identify “the person believed to be committing the
offense and whose communications are to be intercepted,” but
also make “a showing that there is probable cause to believe
that the person’s actions could have the effect of thwarting
interception from a specified facility.” § 2518(11)(b)(ii).5 We
have explained that “[r]oving wiretaps are an appropriate tool
to investigate individuals” who use different telephone booths
or “change numbers frequently to avoid detection.” Her-
manek, 289 F.3d at 1087.

  B.    Nature of the Orders Here

   Beginning in August 2006, the government sought and
obtained a number of orders permitting surveillance of cellu-
lar phones associated with Oliva, Lopez and other subjects of
the government’s investigation. Each order authorized the
government to intercept “wire communications” to and from
  5
   Sections 2518(11)(a)(i) and (b)(i) also require special levels of
approval from federal officials, beyond the approval required to obtain
standard intercepts.
8376                    UNITED STATES v. OLIVA
certain target phones and phone numbers. Oliva argues that
language in each order actually gave the government broader
authority, transforming the orders from standard intercepts
into authorizations for roving bugs or roving wiretaps.

   First, the orders authorized interception of “background
conversations intercepted in the vicinity of Target Phones 1
and 2 while the telephone is off the hook or otherwise in use.”6
According to Oliva, this language authorized roving bugs.
Second, the orders authorized interception not only of the tar-
get phone numbers but also of “any changed telephone num-
ber or any other telephone number subsequently assigned to
or used by the instrument bearing the same ESN and/or IMSI
as the Target Phones 1 and 2 within the thirty (30) day peri-
od.” Oliva reads this as authorizing roving wiretaps.

  Oliva moved in the district court to suppress evidence
obtained pursuant to the orders, contending that each warrant
on its face was invalid because the government had failed to
comply with the enhanced requirements for roving intercepts
under § 2518(11)(a) and (b). The government conceded it did
not meet the enhanced requirements, but argued it was not
required to do so because it had not requested, and the orders
did not authorize, the use of roving intercepts.

   The district court rejected Oliva’s challenge, finding that
the orders did not authorize “roving bug[s] within the mean-
ing of the statute” or “roving wiretap[s],” and denied the
motion to suppress. We review de novo the denial of a motion
to suppress. See United States v. Lynch, 367 F.3d 1148, 1159
(9th Cir. 2004). We review the court’s underlying findings for
clear error. See United States v. Davis, 530 F.3d 1069, 1077
(9th Cir. 2008).
  6
   Each surveillance order applied to between one and five target phones
specified in the order. For the purposes of this opinion, because all orders
contained the same language, we cite to the order pertaining to “Target
Phones 1 and 2.” Our analysis, however, applies to all of the orders.
                       UNITED STATES v. OLIVA                        8377
      1.   Authorization to Intercept “Background Conversa-
           tions” While the Telephone is “Off the Hook or Oth-
           erwise in Use”

   The surveillance orders authorized the government to tap
“background conversations intercepted in the vicinity of [a
target phone number] while the telephone is off the hook or
otherwise in use.”7 Oliva asserts that this language, as applied
to cellular phones, authorized the government to intercept
“background communications when the cell phones were
powered on but not actively engaged in a call.” He contends
such authority allowed the government to employ advanced
technology to convert the targeted cellular phones into general
listening devices, picking up any conversations within the
range of the phone even when it was not actively in use dur-
ing a telephone conversation. According to Oliva, by autho-
rizing such technology each order permitted use of a roving
bug.

   Oliva’s argument rests on his claim that law enforcement
authorities have the technology to transform cellular phones
into listening devices — i.e., roving bugs — that record ambi-
ent conversations even when the user thinks the phone is
“off.” Whether, and to what extent, this technology exists is
not clear. In the district court, Oliva produced a December 1,
2006 article from CNET News entitled, “FBI taps cell phone
mic as eavesdropping tool.” The article reports that “[t]he FBI
appears to have begun using a novel form of electronic sur-
veillance in criminal investigations: remotely activating a
  7
    The 2011 U.S. Attorneys’ Manual includes the terminology used in
these orders, specifying that an application for electronic surveillance
“[w]ith regard to a cellular telephone” should “request that the authoriza-
tion apply to background conversations intercepted in the vicinity of the
target phone while the phone is off the hook or otherwise in use. See
United States v. Baranek, 903 F.2d 1068 (6th Cir. 1990).” U.S. Attorneys’
Manual,       Criminal    Resource      Manual     28,     available     at
http://www.justice.gov/usao/eousa/foia_ing_/usam/title9/crm00028.htm
(last visited July 13, 2012).
8378                UNITED STATES v. OLIVA
mobile phone’s microphone and using it to eavesdrop on
nearby conversations.” According to the article, the technique,
described as a roving bug, “came to light” in Tomero, 462 F.
Supp. 2d 565, a 2006 case from the Southern District of New
York. Tomero referred to the “installation of a listening
device in [a] cellular telephone. The device functioned
whether the phone was powered on or off, intercepting con-
versations within its range wherever it happened to be.” Id. at
567 (footnote omitted). The CNET article also referred to a
2005 report from Financial Times describing a possibly
related technology. The Financial Times article reported that,
“[i]f ordered to do so, mobile telephone operators can . . . tap
any calls, but more significantly they can also remotely install
a piece of software on to any handset, without the owner’s
knowledge, which will activate the microphone even when its
owner is not making a call, giving security services the per-
fect bugging device.” Mark Odell, Use of Mobile Helped
Police Keep Tabs on Suspect and Brother, Fin. Times, Aug.
2, 2005, available at http://www.ft.com/intl/cms/s/0/
4239e29e-02f2-11da-84e5-00000e2511c8.html (last visited
July 13, 2012). Without resolving whether this technology
exists, the district court rejected Oliva’s theory.

   The language of the orders is susceptible to Oliva’s inter-
pretation. The terminology — “background conversations
intercepted in the vicinity of [a target phone number] while
the telephone is off the hook or otherwise in use” — could
encompass the use of the alleged technology described by
Oliva. But the government’s interpretation, accepted by the
district court, is equally if not more plausible: the intent was
to authorize interception of background conversations over-
heard while the cellular phones were actually being used to
communicate. The government represented and the district
accepted that no evidence was detected or offered that came
from “background conversations from cellular telephones that
were powered on, but not connected to . . . a live call.”
                       UNITED STATES v. OLIVA                        8379
   The terminology “off the hook” is problematical, however,
when applied to cell phones, the term having been borrowed
from orders concerning land lines, for which the concept has
meaning because land line phones typically have hooks,
referred to as switch hooks.8 “The hook switch is used to con-
nect or disconnect the receiver and transmitter from the line.”
Cyril M. Jansky & Daniel C. Faber, Principles of the Tele-
phone 5 (1916). When the receiver is “on the hook,” its
weight pulls the switch down and holds the receiver circuit
open, leaving the line free for signaling purposes. Id. at 72.
When the receiver is “off the hook,” the switch hook raises
and closes the receiver circuit to incoming calls, so that the
line can be used for communication. Id. Judicial decisions
talking about telephones being off the hook have involved tra-
ditional land line technology, referring to the situation in
which a receiver is off the hook and a telephone call is not
necessarily in progress. See, e.g., United States v. Baranek,
903 F.2d 1068, 1069 (6th Cir. 1990) (concerning a conversa-
tion recorded by agents after the phone line “stayed open”
because the defendant had “neglected to replace the telephone
properly”); United States v. Willoughby, 860 F.2d 15, 18 (2d
Cir. 1988) (concerning a conversation that was “automatically
recorded” because it “took place while [the defendant] was
holding the . . . telephone’s handset off the hook”); United
States v. Blanco, No. 93-CV-20042, 1994 WL 695396, at *8
(N.D. Cal. Dec. 8, 1994) (upholding an order authorizing law
enforcement to intercept from a land line “background con-
versations . . . in the vicinity of the target telephone while the
telephone is off the hook or otherwise in use”); United States
v. Feola, 651 F. Supp. 1068, 1107 (S.D.N.Y. 1987) (uphold-
ing an order allowing “interception of conversations had in
  8
    See Definition of: switch hook, PC Magazine, available at http://
www.pcmag.com/encyclopedia_term/0,1237,t=hook+switch&i=52310,00
.asp (last visited July 13, 2012) (“Definition of: switch hook. Also called
a ‘hook switch,’ it is the control mechanism that answers and hangs up a
call on a telephone. When you place the handset in the telephone cradle,
it depresses the switch hook’s button and hangs up (puts the phone ‘on
hook’).”).
8380                 UNITED STATES v. OLIVA
[the defendant’s] apartment while his telephone was off the
hook”).

   The “off the hook” language, however, lacks meaning
when applied to cellular phones. Terminating a call on a cel-
lular phone does not turn the phone completely off. To do so
requires a separate and more deliberate step that the user may
not appreciate is necessary, and may leave the cellular phone
open to electronic eavesdropping quite different from what
can occur with accidentally failing to hang up a land line
phone. Unlike a relatively stationary land line phone, a cellu-
lar phone whose microphone remains on even though the call
is terminated becomes a truly “roving bug.” If that is what the
government’s application for a warrant actually seeks, it can-
not do so using arcane, outmoded terminology like “off the
hook.”

    [5] Title III makes clear that the government cannot obtain
— nor may courts approve — electronic surveillance orders
by using ambiguous terminology that can be misconstrued to
authorize interception of communications beyond what is
intended. Before the government can employ technologies
that can eavesdrop on background conversations even if the
cell phone is “off” — essentially converting the phone to a
bugging device — it would have to comply with the statutory
requirements for such intrusive surveillance. That means spe-
cifically requesting such authority, the court scrutinizing the
need for it and the order authorizing the surveillance in clear
and unambiguous terms with respect to the use of the technol-
ogy permitted and its boundaries. See § 2518(1) (“Each appli-
cation for an order authorizing or approving the interception
of a wire, oral, or electronic communication . . . shall include
. . . (b) . . . (iii) a particular description of the type of commu-
nications sought to be intercepted”); § 2518(3)(c) (requiring
the court to determine that other investigative procedures are
inadequate); § 2518(4) (“Each order authorizing or approving
the interception of any wire, oral, or electronic communica-
tion under this chapter shall specify . . . (c) a particular
                       UNITED STATES v. OLIVA                     8381
description of the type of communication sought to be inter-
cepted . . . .”).9 Cf. United States v. Jones, 132 S. Ct. 945, 951
n.3 (2012) (noting that Fourth Amendment analysis remains
the same irrespective of “[w]hatever new methods of investi-
gation may be devised”); Kyllo v. United States, 533 U.S. 27,
36 (2001) (noting that when considering the effect of technol-
ogy on Fourth Amendment rights, we must adopt rules that
“take account of more sophisticated systems that are already
in use or in development”).

   [6] In this case, notwithstanding the opportunity for abuse
that the orders’ ambiguous language may have afforded the
government, the government disavowed that it intended to or
did obtain evidence that came from other than direct or back-
ground conversations while the cellular phones were being
used for conversations. There is no showing that the district
court clearly erred in accepting those representations. We
therefore decline to adopt Oliva’s broader reading of the dis-
puted language as having authorized the government to utilize
unlawful roving bugs. Even if the language might be con-
strued as having done so, there is no showing the evidence
Oliva seeks to suppress resulted from such surveillance.

      2.   Authorization to Intercept Communications to “Any
           Changed Telephone Number”

   As noted earlier, under Title III, the district court may
authorize a standard intercept of communications over a land
line or cellular telephone only if the government’s application
includes “a particular description of the nature and location of
the facilities from which or the place where the communica-
tion is to be intercepted.” § 2518(1)(b)(ii). The court must
determine that “there is probable cause for belief that the
facilities from which, or the place where, the wire, oral, or
  9
   We express no opinion on whether use of the technology Oliva alleged
exists is authorized by federal law or permitted under the Fourth Amend-
ment.
8382                UNITED STATES v. OLIVA
electronic communications are to be intercepted are being
used, or are about to be used, in connection with the commis-
sion of such offense, or are leased to, listed in the name of,
or commonly used by such a person.” § 2518(3)(d). Likewise,
each surveillance order must specify “the nature and location
of the communications facilities as to which, or the place
where, authority to intercept is granted.” § 2518(4)(b).

   Oliva argues that these specification requirements were not
satisfied here. Pursuant to the government’s requests, the
orders authorized interception not only of named target phone
numbers, but also of “any changed telephone number or any
other telephone number subsequently assigned to or used by
the instrument bearing the same ESN and/or IMSI as the Tar-
get Phones 1 and 2 within the thirty (30) day period.” Oliva
maintains that these affidavits and orders did not specify the
“facilities,” and thus did not authorize valid standard wire
intercepts. From this premise, Oliva again argues that the
orders constituted roving intercepts — specifically, roving
wiretaps. The government concedes its applications did not
meet the requirements for roving wiretaps, but disputes that
is what it sought or the court approved.

   We do not accept Oliva’s fundamental premise. The orders
met the specification requirements and authorized valid stan-
dard wire intercepts. The Second Circuit addressed a compa-
rable situation in Goodwin, 141 F.3d 394. There, the
government’s surveillance applications specified the tele-
phone numbers and ESNs of certain target cellular phones.
See id. at 397. The defendant argued that the resulting orders
authorized roving wiretaps because “a cellular phone has no
fixed location, and that it therefore would be impossible for
the government or the district court to specify the facility
from which or the place where the communication was to be
intercepted.” Id. at 403. The court rejected this argument,
explaining:

    The government’s affidavits in support of its appli-
    cation clearly identified the facilities to be tapped by
                    UNITED STATES v. OLIVA                   8383
    their telephone numbers and by their electronic serial
    numbers. The requirements of 18 U.S.C.
    §§ 2518(1)(b)(ii) and 2518(4)(b) were therefore sat-
    isfied, and authorization by a Deputy Assistant
    Attorney General was sufficient. In sum, [the defen-
    dant’s] argument — that because one may rove
    about with a cellular telephone interception of a cel-
    lular telephone is necessarily a “roving wiretap” —
    does not comport with the terms or purposes of the
    wiretap statute.

Id. at 403.

   [7] Oliva would distinguish Goodwin because the applica-
tions there appear to have been limited to a phone with a par-
ticular phone number and a particular ESN, whereas the
surveillance affidavits and orders here extended to any phone
number, so long as the phone used an ESN or IMSI specified
in the orders. This distinction is immaterial. See United States
v. Duran, 189 F.3d 1071 (9th Cir. 1999). As in this case, the
surveillance orders in Duran authorized interception of any
phone number, so long as the phone used an ESN or IMSI
specified in the order. See id. at 1083 (authorization applied
to “any changed telephone number assigned to a telephone
with the same electronic serial number” as the target tele-
phone number). We specifically held that under the order,
“the statutory preconditions to judicial authorization were sat-
isfied,” id. at 1086, noting that the government had not sought
a roving wiretap. See id. at 1084 n.7. Accordingly, we hold
that the similar orders in this case, and the affidavits upon
which they were based, satisfied the standard wire intercept
specification provisions of § 2518(1)(b)(ii) and (4)(b), and we
reject Oliva’s argument that they constituted de facto roving
wiretaps.

  AFFIRMED.